

116 HR 5679 IH: CISA Director Reform Act
U.S. House of Representatives
2020-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5679IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2020Mr. Katko (for himself, Mr. Richmond, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Oversight and Reform, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to limit to five years the term of the Director of the
			 Cybersecurity and Infrastructure Protection Agency of the Department of
			 Homeland Security, and for other purposes.
	
 1.Short titleThis Act may be cited as the CISA Director Reform Act. 2.CISA Director term limitation (a)In generalParagraph (1) of section 2202(b) of the Homeland Security Act of 2002 (6 U.S.C. 652(b)) is amended by inserting at the end the following new sentence: Each Director shall serve for a term of five years..
 (b)Transition rulesThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and apply beginning—
 (1)with the confirmation of the new Director of the Cybersecurity and Infrastructure Protection Agency of the Department of Homeland Security, or
 (2)on January 1, 2021, whichever comes first.